UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :
NIKOLAI FEDAK, and NEW YORK YIMBY,                         :
LLC,                                                       :
                                                           :
                                        Plaintiffs,        :    17 Civ. 8825 (KPF)
                                                           :
                            v.                             :   OPINION AND ORDER
                                                           :
YIMBY, INC. and DANIEL S. GEORGE,                          :
                                                           :
                                      Defendants.          :
                                                           :
---------------------------------------------------------- X
KATHERINE POLK FAILLA, District Judge:

       The instant matter offers a smorgasbord of claims and counterclaims

served up by two former business partners and their respective business

entities. Prior litigation between these parties (where the plaintiff and

defendant roles were reversed) was dismissed with prejudice after the presiding

judge found that Defendants had submitted fraudulent documents. In the

present action, Defendants bring counterclaims for trademark, copyright, and

Digital Millennium Copyright Act (“DMCA”) infringements, as well as for

defamation, injurious falsehood, and tortious interference with business

relations under New York state law. Plaintiffs move to dismiss the

counterclaims, relying principally on the prior litigation. For the reasons set

forth in the remainder of this Opinion, Plaintiffs’ motion is granted in part and

denied in part.
                                     BACKGROUND 1

A.    The First Action

      This lawsuit is not the first between these parties. In January 2017,

YIMBY, Inc. (“Yimby”) brought a prior action (the “First Action”) against Nikolai

Fedak and New York YIMBY, LLC (“NY Yimby”), alleging trademark

infringement under federal and state law, unfair competition, false advertising,

cyber-piracy, copyright infringement, breach of employment agreement,

conversion, economic harm, breach of the implied covenant of good faith and

fair dealing, breach of fiduciary duty, prima facie tort, unjust enrichment, and

self-dealing. See Yimby, Inc. v. Fedak, No. 17 Civ. 223 (PAC). (PAC Dkt. #1

(Jan. 11, 2017)). 2 Shortly after the First Action was filed, Judge Crotty

determined that Yimby had submitted forged documents; he dismissed the

action pursuant to Federal Rule of Civil Procedure 41(a)(2) and referred the

matter to the United States Attorney’s Office for the Southern District of New

York for investigation. (PAC Dkt. #31 (Feb. 16, 2017)). Thereafter, following



1     For ease of reference, docket entries relating to the prior action before the Honorable
      Paul A. Crotty are cited using the convention “(PAC Dkt. #___),” while docket entries
      relating to the instant lawsuit are cited using the convention “(Dkt. #___).”
      The facts set forth herein are drawn from Defendants’ First Amended Answer with
      Counterclaims (the “FAAC” (Dkt. #45)). For convenience, the Court will refer to
      Plaintiffs’ memorandum in support of their motion to dismiss Defendants’
      counterclaims as “Pl. Br.” (Dkt. #52); Defendant George’s memorandum in opposition as
      “Def. Opp.” (Dkt. #59); and Plaintiffs’ reply as “Pl. Reply” (Dkt. #60).
      Defendant YIMBY, Inc. takes no position on this motion. (See Dkt. #68). For this
      reason, while references to the counterclaims and the underlying conduct use
      “Defendants” in the plural, references to the arguments opposing the motion to dismiss
      use “Defendant” in the singular and pertain solely to Defendant George.
2     “YIMBY” is an acronym for the “Yes In My Back Yard” movement that favors increased
      real estate development. It exists in opposition to the “NIMBY,” or “Not In My Back
      Yard,” movement.


                                               2
Yimby’s failure to comply with a court order to produce the forged documents

to Fedak and NY Yimby, Judge Crotty ordered that

              the February 16, 2017[,] dismissal of this action
              pursuant to Fed. R. Civ. P. 41(a)(2) is with prejudice …
              and … that [Yimby], [Yimby’s] CEO, Daniel George, or
              anyone acting on their behalf are prohibited from using
              the Employment Agreement and any version of the
              Shareholder Agreement or Promissory Note purportedly
              signed by Mr. Fedak in any action, proceeding, matter,
              or claim between the parties to this action, and/or their
              agents, servants, and/or employees[.]

(PAC Dkt. #33 (Feb. 23, 2017)). Four months later, Judge Crotty held both

Yimby and its CEO, Daniel George, in civil contempt and awarded sanctions.

(PAC Dkt. #63 (June 22, 2017)).

B.    The Current Action

      A few months later, a second litigation was filed and the roles were

reversed: Nikolai Fedak and NY Yimby (collectively, “Plaintiffs”), brought this

action against Yimby and Daniel George (collectively, “Defendants”), on

November 13, 2017. (Dkt. #1). Following the grant of leave from the Court for

additional time to answer the complaint, Defendants filed an initial answer on

April 2, 2018. (Dkt. #31, 41). On April 23, 2018, Defendants filed the FAAC.

(Dkt. #45).

      Plaintiffs moved to dismiss the FAAC’s counterclaims on May 25, 2018.

(Dkt. #51). Defendants filed a memorandum in opposition on June 26, 2018

(Dkt. #59), and Plaintiffs replied on July 10, 2018 (Dkt. #60). On December 10,

2018, after a change in its board composition, Defendant Yimby filed a




                                          3
supplemental letter with the Court indicating that it took no position on

Plaintiffs’ motion to dismiss. (Dkt. #68).

                                    DISCUSSION

A.    Applicable Law

      1.     Motions to Dismiss Under Federal Rule of Civil
             Procedure 12(b)(6)

      A court evaluates a motion to dismiss a counterclaim under Federal Rule

of Civil Procedure 12(b)(6) using the same standard as a motion to dismiss a

complaint. A.V.E.L.A., Inc. v. Estate of Marilyn Monroe, 131 F. Supp. 3d 196,

203 (S.D.N.Y. 2015) (internal citations omitted). “To survive a [Rule 12(b)(6)]

motion to dismiss, a complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). “A claim is facially plausible ‘when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’” Allco Fin. Ltd. v. Klee, 861 F.3d

82, 94-95 (2d Cir. 2017) (quoting Iqbal, 556 U.S. at 678).

      “While Twombly does not require heightened fact pleading of specifics, it

does require enough facts to ‘nudge [plaintiffs’] claims across the line from

conceivable to plausible.’” In re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d

Cir. 2007) (quoting Twombly, 550 U.S. at 570). In determining a Rule 12(b)(6)

motion to dismiss, “the only facts to be considered are those alleged in the

complaint, and the court must accept them, drawing all reasonable inferences

in the plaintiff’s favor[.]” Doe v. Columbia Univ., 831 F.3d 46, 48 (2d Cir. 2016).

                                           4
      2.        Res Judicata

      Plaintiffs’ arguments focus on the preclusive effect of Judge Crotty’s

dismissal order. “To determine whether the doctrine of res judicata bars a

subsequent action, we consider whether [i] the prior decision was a final

judgment on the merits, [ii] the litigants were the same parties, [iii] the prior

court was of competent jurisdiction, and [iv] the causes of action were the

same.” Corbett v. MacDonald Moving Servs., 124 F.3d 82, 87-88 (2d Cir. 1997).

As to the fourth factor, “[r]es judicata does not require the precluded claim to

actually have been litigated; its concern, rather, is that the party against whom

the doctrine is asserted had a full and fair opportunity to litigate the claim.”

EDP Med. Computer Sys., Inc. v. United States, 480 F.3d 621, 626 (2d Cir.

2007). Significantly, however, “[w]hile claim preclusion [or res judicata] bars

relitigation of the events underlying a previous judgment, it does not preclude

litigation of events arising after the filing of the complaint that formed the basis

of the first lawsuit.” Curtis v. Citibank, N.A., 226 F.3d 133, 139 (2d Cir. 2000).

      3.        Defamation

      In addition to their preclusion arguments, Plaintiffs contend that

Defendants’ state-law causes of action are inadequately pleaded, so the Court

addresses the elements of each, beginning with defamation, in the remainder of

this section.

      A statement “which tends to disparage a person in the way of his office,

profession or trade” is defamatory per se. Davis v. Ross, 754 F.2d 80, 82 (2d

Cir. 1985). “[As] falsity — or lack of substantial truth — is an element of a New


                                          5
York defamation claim, it follows that a plaintiff must plead facts

demonstrating falsity to prevail on a motion to dismiss the complaint in federal

court.” Tannerite Sports, LLC v. NBC Universal News Grp., 864 F.3d 236, 247

(2d Cir. 2017). The task of courts evaluating a defamation claim at the motion

to dismiss stage is to determine “whether the contested statements are

reasonably susceptible of a defamatory connotation.” Armstrong v. Simon &

Schuster, Inc., 85 N.Y.2d 373, 380 (1995); see also Kelly v. Schmidberger, 806

F.2d 44, 46 (2d Cir. 1986) (“On a motion to dismiss or for summary judgment,

the issue is not whether the court regards the language as libelous, but

whether it is reasonably susceptible of such a construction.”).

      “It is settled that expressions of opinion, in contrast to assertions of fact,

are privileged and, however offensive, may not be the subject of an action for

defamation.” Weiner v. Doubleday & Co., 74 N.Y.2d 586, 593 (1989).

“[D]etermining whether a given statement expresses fact or opinion may be

difficult. The question is one of law for the court…. The essential task is to

decide whether the words complained of, considered in the context of the entire

communication and of the circumstances in which they were spoken or

written, may be reasonably understood as implying the assertion of

undisclosed facts justifying the opinion.” Steinhilber v. Alphonse, 68 N.Y.2d

283, 290 (1986) (internal citations omitted).

      The New York Court of Appeals has further instructed that

            [New York law distinguishes] between a statement of
            opinion that implies a basis in facts which are not
            disclosed to the reader or listener, and a statement of
            opinion that is accompanied by a recitation of the facts

                                          6
             on which it is based or one that does not imply the
             existence of undisclosed underlying facts. The former
             are actionable not because they convey “false opinions”
             but rather because a reasonable listener or reader
             would infer that the speaker or writer knows certain
             facts, unknown to the audience, which support the
             opinion and are detrimental to the person toward whom
             the communication is directed. In contrast, the latter
             are not actionable because ... a proffered hypothesis
             that is offered after a full recitation of the facts on which
             it is based is readily understood by the audience as
             conjecture.

Gross v. N.Y. Times Co., 82 N.Y.2d 146, 153-54 (1993) (internal citations,

alterations, and quotation marks omitted).

      4.     Injurious Falsehood

      “Injurious falsehood, which is also referred to as ‘trade libel,’ ‘product

disparagement,’ and other variations thereof, is a tort separate and distinct

from the tort of defamation.” Henneberry v. Sumitomo Corp. of Am., 415 F.

Supp. 2d 423, 470 (S.D.N.Y. 2006). “The New York Court of Appeals has stated

that injurious falsehood lies where the statement is confined to denigrating the

quality of the [plaintiff’s] business’ goods or services.” Id. (citation and

quotation marks omitted). For instance, “a claim for injurious falsehood was

proper where one clothing store alleged that another competing clothing store’s

employees made disparaging misrepresentations to its customers regarding the

quality and authenticity of the products sold at the former’s store.” Id. at 471-

72. In contrast, statements that “plaintiff’s store sold bogus items were

properly characterized as slanderous per se because a reasonable juror could

conclude that the speaker was impugning plaintiff's integrity or business

methods.” Id. at 472 (citation and quotation marks omitted).

                                           7
      5.      Tortious Interference

      Finally, a claim for tortious interference with prospective economic

advantage under New York law requires a “showing that: [i] the plaintiff had

business relations with a third party; [ii] the defendants interfered with those

business relations; [iii] the defendants acted for a wrongful purpose or used

dishonest, unfair, or improper means; and [iv] the defendants’ acts injured the

relationship.” Lombard v. Booz-Allen & Hamilton, Inc., 280 F.3d 209, 214 (2d

Cir. 2002).

B.    Analysis

      1.      The Challenged Counterclaims Are Not Barred by Res Judicata

      Plaintiffs argue that certain of Defendants’ counterclaims are barred by

res judicata, specifically the counterclaims for federal and common-law

trademark infringement, copyright infringement and related DMCA violations,

and conversion. (Pl. Br. 7-10). As to these counterclaims, Plaintiffs argue that

(i) Judge Crotty’s determination in the First Action was a final judgment on the

merits; (ii) the parties in both actions are either identical or in privity; (iii) the

two actions are in the same court, which is of competent jurisdiction for both,

and (iv) the counterclaims either were or could have been raised in the First

Action. (Id. at 4-10).

      Defendant George, the only defendant to oppose Plaintiffs’ motion, does

not contest the first three of these conclusions. As to the fourth, Defendant

contends that the counterclaims in the current action had not accrued at the

time Judge Crotty issued his decision, and therefore that the claims in the two


                                            8
actions are different. (Def. Opp. 8-16). Plaintiffs urge, in contrast, that the

counterclaims allege nothing “that amounts to a new claim”; that the facts

alleged in the First Action and the current action are related; and thus that the

First Action’s dismissal with prejudice applied to the counterclaims. (Pl.

Reply 3). Reading the FAAC in the instant action side-by-side with the Second

Amended Complaint (“SAC” (PAC Dkt. #11)) in the Prior Action, makes clear

that Defendants’ trademark, copyright, DMCA, and conversion counterclaims

are not barred by res judicata.

            a.     The Trademark, Copyright and DMCA Claims

      The SAC filed in the First Action alleged claims for trademark and

copyright infringement, as well as DMCA violations, stemming from allegations

that Fedak hijacked Yimby’s Domain Name and Weblog, and then improperly

displayed the “‘YIMBY’ trademark and other trademarks and content created

and owned by Yimby” on the www.newyorkyimby.com website, in connection

with the offer of advertising and other services. (SAC ¶¶ 54-55, 61, 166-73).

The SAC characterizes these allegations as “continuing violations.” (Id. at

¶¶ 172-73). In the instant motion, Plaintiffs summarize the allegations as

follows: “[T]he First Action, stated that Mr. Fedak hijacked the Domain Name

and weblog, deleted the Yimby, Inc. Terms of Use and replaced Yimby, Inc.’s

Copyright Notice with his own.” (Pl. Br. 10 (citing SAC ¶ 128)).

      The FAAC in this action again brings counterclaims for trademark and

copyright infringement, and for violation of the DMCA. (FAAC ¶¶ 118-29).

Here, however, Defendants have limited their counterclaims to alleged


                                         9
wrongdoing that “has occurred after the dismissal of the prior action on

February 16, 2017.” (Id. at ¶ 3). Specifically, the relevant allegations in the

FAAC include:

            “YIMBY, Inc. is the owner of U.S. trademark
             Registration No. 4,746,866 for the mark ‘YIMBY’ for real
             estate marketing services, newspaper publishing and
             online electronic publishing of books and periodicals.”

            “On June 5, 2017, Fedak set up a ‘New Quadcore
             Server’ with third-party hosting provider EuroVPS and
             copied and published, without authorization, an exact
             replica of YIMBY, Inc.’s prior server’s contents, which
             included copying the copyrighted content and then
             publishing it on newyorkyimby.com.”

            “Since June 13, 2017[,] Fedak has been publishing new
             content using YIMBY, Inc.’s copyrighted work and
             registered trademark on the ‘New Quadcore Server’
             [residing] at the domain newyorkyimby.com.”

            “Moreover, since August 1, 2017[,] Fedak has been
             publishing email newsletters from the MailChimp server
             using YIMBY, Inc.’s copyrighted work, including its …
             registered trademark ‘YIMBY’, approximately six times
             per week.”

            “On or around June 28, 2017, Fedak purposefully,
             without permission or authority, improperly gained
             access to YIMBY, Inc.’s MailChimp account[.]”

            “To this day, Fedak continues to operate the ‘New
             Quadcore Server’ and publish copyrighted content and
             infringing on YIMBY, Inc.’s trademark at the domain
             newyorkyimby.com as well as operating the Discourse
             Server publishing copyrighted content and infringing on
             YIMBY,     Inc.’s   trademark     at    the     domain
             newyorkforums.com to YIMBY, Inc.’s exclusion[.]”

            “Similar calls and notifications confusing YIMBY, Inc.
             with Fedak and New York YIMBY, LLC have haunted
             (and continue to haunt) George and YIMBY, Inc. at least
             once a month since July, 2017.”

(Id. at ¶¶ 19, 28, 30-32, 38, 54).

                                         10
      Plaintiffs argue that, in both actions, Defendants’ trademark, copyright,

and DMCA claims and counterclaims have the same subject, and “recite the

same underlying facts,” such that the counterclaims in the FAAC should be

barred by Judge Crotty’s dismissal of the prior claims with prejudice. (Pl.

Br. 8). Defendant George responds that these counterclaims had not accrued

at the time of Judge Crotty’s dismissal, because they are based on conduct that

occurred after the dismissal on February 16, 2017. (Def. Opp. 10-13). For

instance, Defendant asserts that

            [t]he only facts that are the same between the
            trademark infringement claim brought in the prior
            action and the counterclaim for trademark infringement
            brought in the pending litigation is the trademark being
            infringed, “YIMBY” bearing Registration No. 4746866,
            which is owned by YIMBY, Inc…. The prior lawsuit
            alleges infringing activities by Fedak which took place
            starting in October 2016 and continued through
            February 16, 2017, the date the prior lawsuit was
            dismissed, while the counterclaims for trademark and
            copyright infringement center around infringing
            activities in June 2017.

(Id. at 10). In Defendant’s view, “when Fedak copied the protected intellectual

property to a new and different server on June 5, 2017 and associated the

domain newyorkyimby.com with the new server, a new and different cause of

action accrued for trademark and copyright infringement that did not exist

prior to February 16, 2017.” (Id. at 13).

      The parties’ dispute boils down to whether Judge Crotty’s dismissal of

the First Action with prejudice bars new claims arising from ongoing conduct of

the same type alleged in the First Action, or solely new claims arising from the

specific pre-February 2017 acts previously alleged. As is clear from the earlier

                                            11
legal discussion, the latter position is the correct one. The law is clear that res

judicata

            does not preclude litigation of events arising after the
            filing of the complaint that formed the basis of the first
            lawsuit. The crucial date is the date the complaint was
            filed. The plaintiff has no continuing obligation to file
            amendments to the complaint to stay abreast of
            subsequent events; plaintiff may simply bring a later
            suit on those later-arising claims.

Curtis, 226 F.3d at 139 (internal citations omitted). Accordingly, to the extent

that Defendants’ counterclaims in the current action arise from conduct that

occurred after January 25, 2017, i.e., the date of the SAC, they are not barred

by res judicata.

            b.     The State-Law Conversion Claim

      Relatedly, Plaintiffs argue that Defendants’ state-law counterclaim for

conversion is also precluded. In this regard, Defendants have alleged that,

“[o]n August 1, 2017, Fedak improperly gained access to the ‘YIMBY’

administrative account on yimbyforums.com and downloaded a copy of the

entire contents of the yimbyforums.com server despite never having paid for

the YIMBY forums software license, Discourse Server hosting services,

associated domain names or server contents.” (FAAC ¶ 104). As with the

trademark, copyright, and DMCA counterclaims addressed in the preceding

section, the conduct underlying the conversion counterclaim is alleged to have

occurred after the filing of the SAC in the First Action, and is not barred by res

judicata.




                                         12
       Plaintiffs attempt to distract from this conclusion by pointing out that

the “creation dates for the domain names in question predate the First

Action[.]” (Pl. Br. 10; FAAC ¶ 100). That observation is entirely irrelevant, as it

is the alleged conversion of, and not the creation of, the domain names that

forms the basis of the counterclaim.

       In sum, res judicata does not bar Defendants’ counterclaims.

       2.       Defendants Have Adequately Pleaded Some, But Not All, of
                Their State-Law Counterclaims

                a.    Defendants Have Failed to Plead Defamation

       Separately, Plaintiffs challenge the adequacy of certain of Defendants’

state-law counterclaims, and it is here that they have a measure of success.

The Court begins with the defamation counterclaim alleged on behalf of

Defendant George. (FAAC ¶¶ 55-65). The FAAC alleges that, “around June 28,

2017, Fedak purposefully, without permission or authority, improperly gained

access to YIMBY, Inc.’s MailChimp account and sent a libelous email to YIMBY,

Inc.’s 25,000 subscribers.” (Id. at ¶ 62). The purportedly libelous email, which

is attached as an exhibit, states in relevant part:

                Dan George is a Fraud.… On Thursday, June 22nd,
                2017, the Honorable Judge Paul A. Crotty found Dan
                George and “YIMBY Inc.” in civil contempt.… [T]he
                Court found Dan George is a fraud who is both in
                contempt of Federal Court orders, and has been referred
                to the US Attorney’s Office for the Southern District of
                New York for investigation relating to fraud and forgery.

(Id., Ex. C).

       Plaintiffs argue for dismissal on the basis that the alleged statement is

an opinion and therefore entitled to absolute immunity from defamation

                                            13
claims. (Pl. Br. 11). They are correct. “A ‘pure opinion’ is a statement of

opinion which is accompanied by a recitation of the facts upon which it is

based.” Steinhilber, 68 N.Y.2d at 289. Here, the statement that “Dan George is

a fraud” is an opinion accompanied by a recitation of the facts on which it is

based. As a result, the statement “is readily understood by the audience as

conjecture.” Gross, 82 N.Y.2d at 153-54 (internal citation omitted).

      Defendant George offers the faintest of responses to this conclusion:

“[A]rgument that the statement is merely Fedak’s opinion is nothing more than

an affirmative defense that Plaintiffs-Counter Defendants can rely on as a

defense to the Counterclaim. Asserting this affirmative defense does not

invalidate the sufficiency of the pleading.” (Def. Opp. 19). The Court is not

persuaded. It finds that the statement is a pure opinion and immunized from a

defamation claim. Plaintiffs’ motion to dismiss Defendants’ defamation

counterclaim is granted.

            b.    Defendants Have Failed to Plead Injurious Falsehood

      With respect to Defendants’ counterclaim for injurious falsehood, the

alleged conduct occurred, once again, after the filing of the SAC, and

thus — contrary to Plaintiffs’ argument — is not barred by res judicata. (See

Pl. Br. 13). Nonetheless, Defendants have not sufficiently pleaded the elements

of an injurious falsehood claim.

      The significant distinction here is “between, on the one hand, statements

concerning a party’s integrity or business methods, and, on the other hand,

statements denigrating the quality of a party’s goods or services, with the


                                        14
former providing a basis for a claim of defamation and the latter providing a

basis for an injurious falsehood claim.” Henneberry, 415 F. Supp. 2d at 472

(internal citations and quotation marks omitted); see also Ruder & Finn Inc. v.

Seaboard Sur. Co., 52 N.Y.2d 663, 670-71 (1981) (“Where a statement impugns

the basic integrity or creditworthiness of a business, an action for defamation

lies…. Where, however, the statement is confined to denigrating the quality of

the business’ goods or services, it could support an action for

disparagement[.]”).

      The statement “Dan George is a fraud” concerns integrity or business

methods, not the quality of goods and services. The distinction is especially

clear in this case because the statement is based on Judge Crotty’s finding of

contempt, and his concurrent referral to the United States Attorney’s Office,

which were responses to conduct by Defendants during the litigation that was

lacking in integrity, and not to any aspect of Yimby’s goods or services. (FAAC,

Ex. C). Accordingly, Defendants’ allegations are properly characterized as a

defamation claim, not a claim for injurious falsehood.

      Defendant George counters that “Fedak’s defamatory statement against

George, the co-founder and Chief Executive Officer of the company, is

materially linked to the quality of the services provided by YIMBY, Inc.,”

because “the reputation and credibility of the company’s Chief Executive

Officer and co-founder is inextricably linked to the reputation and credibility of

the company.” (Def. Opp. 20-21). However, that the statement may have

harmed the company’s reputation or credibility does not alter the fact that it


                                         15
concerned integrity or business methods, and not the quality of goods and

services. (See Pl. Reply 6). Accordingly, Plaintiffs’ motion to dismiss

Defendants’ injurious falsehood counterclaim is granted.

            c.     Defendants Have Adequately Pleaded Some, But Not All,
                   of Their Tortious Interference Counterclaims

      The FAAC alleges that Yimby “had existing or prospective business

relationships with customers” of its advertising services, and that Fedak

tortuously interfered with those relationships by “removing and/or disabling

advertisements” from Yimby’s websites, and by sending the “Dan George is a

fraud” email on June 28, 2017. (FAAC ¶¶ 80-82). Plaintiffs argue that

Defendants have failed to plead the first element of a counterclaim for tortious

interference under New York law, namely, that Defendants “had business

relations with a third party,” Lombard, 280 F.3d at 214.

      In this regard, Plaintiffs maintain that Defendants have not shown that

they had pre-existing business relationships that were interfered with. (Pl.

Br. 14-15). They further point out that Yimby’s advertising contract with third

party RFR Holdings LLC was not set to go into effect until July 1, 2017, after

the “Dan George is a fraud” email was sent on June 28, 2017, and reason from

this fact that “there was no relationship” between Yimby and RFR Holdings at

the time of the email. (Id.). Plaintiffs argue that the “same is the case for GTIS

Partners,” and further that Defendants “were allegedly providing services to

[Berlin Rosen] through December 2017, which was well after” the email. (Id. at

15). As a result, Plaintiffs conclude that Defendants’ relationship with Berlin

Rosen “was clearly not affected by the June 28, 2017 e-mail.” (Pl. Reply 7).

                                         16
      Plaintiffs’ arguments regarding pre-existing business relationships lack

merit. As Defendant George correctly points out, a business relationship

begins at least at the time of contracting, not at the time of performance when

services are actually provided. (Def. Opp. 22). And the mere fact that

Defendants may have provided some services to Berlin Rosen following the

allegedly damaging e-mail does not disprove that the e-mail harmed the

relationship. (See id. at 23).

      That said, the FAAC’s claim of tortious interference with “prospective

business relationships” (FAAC ¶ 80 (emphasis added)), does not adequately

plead a business relationship sufficient to support a tortious interference claim

under New York law. See Lombard, 280 F.3d at 214. Accordingly, Plaintiffs’

motion to dismiss Defendants’ counterclaim for tortious interference is granted

to the extent that Defendants plead interference with prospective business

relationships, and denied to the extent that Defendants plead interference with

pre-existing business relationships.

                                 CONCLUSION

      For the reasons stated in this Opinion, Plaintiffs’ motion to dismiss

Defendants’ counterclaims is GRANTED IN PART and DENIED IN PART. The

counterclaims that remain are those for state and federal trademark

infringement, copyright infringement, DMCA violations, conversion, and

tortious interference with pre-existing business relationships.




                                        17
      The Clerk of Court is directed to terminate the motion at docket entry 51.

The parties are directed to submit a joint status letter proposing next steps in

this matter by January 25, 2019.

      SO ORDERED.

Dated:      December 20, 2018
            New York, New York                __________________________________
                                                   KATHERINE POLK FAILLA
                                                  United States District Judge




                                         18
